Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
Reasons For Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowable because none of the prior art discloses or fairly suggests an electrostatic sensor, comprising: a shield electrode provided in a periphery of a detection electrode;
a second AC power supply, coupled to the shield electrode, and configured to generate an AC voltage
having a second voltage amplitude; wherein the AC voltage generated by the first AC power supply and the AC voltage generated by the second AC power supply have the same frequency and the same phase; wherein the second voltage amplitude is larger than the first voltage amplitude, and in the combination as claimed in claim 1.
Claims 14-20 are allowable because none of the prior art discloses or fairly suggests a door handle comprising an electrostatic sensor, comprising: a shield electrode provided in a periphery of a detection electrode; a second AC power supply, coupled to the shield electrode, and configured to generate an AC voltage having a second voltage amplitude; wherein the AC voltage generated by the first AC power supply and the AC voltage generated by the second AC power supply have the same frequency and the same phase; wherein the second voltage amplitude is larger than the first voltage amplitude, and in the combination as claimed in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kremin et al. (U. S. Patent 9,151,792) discloses a capacitance sensing circuit with a first voltage source to drive a reference voltage, and a second voltage source to drive a sensing voltage, and a switch circuit to selectively couple the first or the second voltage source to a shielding electrode. 
Hirono et al. (U. S. Pub. 2002/0000813) discloses a capacitive moisture sensor with a shield cover. 
Rosengren (U. S. Patent 6,593,755) discloses a system for shielding a capacitive sensor. The system drive a shield to the same potential as the sensor electrode to eliminate interference. 
Tanahashi et al. (U. S. Pub. 2017/0254633) discloses a proximity sensor in which the detection electrode is disposed outside the shield electrode, to increase the sensitivity of sensor to target object. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/AMY HE/               Primary Examiner, Art Unit 2867